DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When claims are directed to multiple categories of inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 16 drawn to A micro endoscope camera module, comprising: a first tube body having an objective lens and a second tube body supporting the first tube body at a one side.
Group II, claims 6-15 drawn to A micro endoscope camera module, comprising: a scope tube having a receiving space in which an objective lens is held and supported; a front tube covering the outside of the scope tube;   an image capturing means disposed at a rear end of the scope tube; and a main tube covering the outside of the image capturing means, wherein an outer diameter of the front tube is formed to be larger than an outer diameter of the main tube.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species I: dawn to Fig.5A where the rear end of the scope tube is supported in such a manner as to be in contact with the front end of the main tube in whole.
Species II: dawn to Fig.5B where the rear end of the scope tube is supported in such a manner as to be in contact with part of the front end of the main tube and a part of the substrate.
Species III: drawn to Fig. 5C where the substrate may totally contact the rear end of the scope tube and20 the main tube may be supported at the rear of the substrate.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “ a first tube body having an objective lens disposed therein; and a second tube body supporting the first tube body at a one side, wherein the second tube body is provided therein with an image capturing means disposed to be adjacent to a rear portion of the objective lens”, these elements cannot be a special technical feature under PCT rule 13.2 because the elements are shown in the prior art JP 2015047278 A; HARAGUCHI NAOYUK, et al. henceforth “HARAGUCHI” discloses  A micro endoscope camera module, endoscopes for imaging the inside of a patient's body( [0002], Ln.2) comprising: a first tube body lens barrel 15 ([0023], Ln.8, Fig.2) having at least one an objective lens disposed therein an objective lens ([0002], Ln.4) and optical lenses L1 to L3 ([0026], Ln.3) and a second tube body the rear cover 18  ([0023], Ln. 3, Fig.2) supporting the first tube body at a one side, the rear cover 18 is a stainless steel member having a flat lower portion of the cylinder so as to form a substantially D-shape as viewed from the front, and a cylindrical wall 81 located on the upper side; And a flat lower wall 82 located on the lower side. ([0033], Ln. 1-3, Fig.2) wherein the second tube body is provided therein with an image capturing means rear cover 18 covers the sensor 17 ([0023], Ln.3, Fig.2) disposed to be adjacent to a rear portion of the objective lens. , the rear cover 18 is a stainless steel member having a flat lower portion of the cylinder so as to form a substantially D-shape as viewed from the front, and a cylindrical wall 81 located on the upper side; And a flat lower wall 82 located on the lower side. ([0023-0035]).
Since the technical features of claim 1 are disclosed in HARAGUCHI, the invention as set forth in claim 1 lacks novelty.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TADIOS E MOLLA/             Examiner, Art Unit 3795 

/MICHAEL J CAREY/             Supervisory Patent Examiner, Art Unit 3795